DETAILED ACTION
This action is in response to the claims filed June 6th 2021. Claims 1-3, 5, 8-15, and 18-21 are pending and have been examined. Claims 4, 6, 7, 16, 17 were cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Shacham et al. US Document ID US 20070011629 A1, Shacham. Further in view of Macready et al. US Document ID US 20090077001 A1, hereinafter Macready. 

Regarding Claim 1
	Shacham teaches, A method for generative learning by a computational system, (¶0041 “The DPLL solving process carried out by solver 50 is an iterative search process…In some cases, iterations of the search process learn from conflicts encountered by previous iterations” ¶0031 “Fig. 1 is a block diagram that schematically illustrates a system” Examiner notes that the solver presented is a learning system that learns via iterations.) the computational system comprising at least one processor (¶0031 “Device 24 may comprise an integrated circuit (IC), an application-specific IC (ASIC), a field-programmable gate array (FPGA), a microprocessor”) and at least one nontransitory processor-readable storage medium that stores at least one of processor- executable instructions or data which, when executed by the at least one processor, cause the at least one processor to execute the method, the method comprising: (¶0037 “Typically, SAT solver 50 comprises a general-purpose computer, which is programmed in software to carry out the functions described herein. The software may be downloaded to the computer in electronic form, over a network, for example, or it may alternatively be supplied to the computer on tangible media, such as CD-ROM…solver 50 may be implemented using a combination of hardware and software elements”) forming, by the at least one processor, a generative learning model comprising a constraint satisfaction problem (CSP) defined over Boolean-valued variables; (¶0039 “Given a Boolean formula F over a set of Boolean variables V, SAT solver 50 attempts to find an assignment to all variables in V such that F is satisfied.” Examiner notes that SAT is a subset of constrain satisfaction problems) translating, by the at least one processor, the CSP to clausal form; (¶0039 “Formula F is typically represented in Conjunctive Normal Form (CNF). In CNF representation, F is written as a conjunction (AND) of clauses, wherein each clause is a disjunction (OR) of literals” The Boolean problem when formulated into CNF form is a conjunction of clauses corresponding to translating the problem into a clausal form) 
	Shacham does not explicitly teach, describing, by the at least one processor, the CSP in first-order logic which is ground to propositional satisfiability; and performing inference with at least one satisfiability (SAT) solver.
	Macready, when addressing issues related to satisfiability solvers, teaches, describing, by the at least one processor, the CSP in first-order logic which is ground to propositional satisfiability; (¶00261 “a search problem…may be translated into a problem expression in a mathematical language, such as, for example, a problem expression in an mathematical language based on first-order logic” ¶00262 “As one example, first-order logic may be translated to propositional satisfiability”) and performing inference with at least one satisfiability (SAT) solver. (¶0103 “SAT solver 206 is configured to efficiently determine [performing inference] a satisfying assignment of truth values for a given propositional logic formula”)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate translating search problems into a problem expression in mathematical language as taught by Macready to the disclosed invention of Shacham.
	One of ordinary skill in the arts would have been motivated to make this modification because “There are many benefits of translating a search problem… into an intermediate mathematical language… a problem defined in an intermediate language may be optimized to facilitate a faster solving process” (Macready ¶0262).

Regarding Claim 5
	Shacham/Macready teaches the system of claim 1
	Further Macready teaches, performing inference with at least one SAT solver includes; performing inference with at least one SAT solver by at least one of a digital processor and a quantum processor. (Abstract “Analog processors such as quantum processors as well as digital processors may be used to solve [inference] the primitive problem [SAT solver]”)

Regarding Claim 8
	Shacham/Macready teaches the system of claim 5
	Further Macready teaches, wherein performing inference with at least one SAT solver includes; determining if there exists an interpretation satisfying a given Boolean expression. (¶0376 “SAT is the problem of determining if the variables of a given Boolean formula can be assigned in such a way as to make the formula evaluate to true” Examiner notes that to make the formula evaluate to true corresponds to “satisfying a given Boolean expression)

Regarding Claim 20
Shacham teaches, A computational system comprising: (¶0041 “The DPLL solving process carried out by solver 50 is an iterative search process…In some cases, iterations of the search process learn from conflicts encountered by previous iterations” ¶0031 “Fig. 1 is a block diagram that schematically illustrates a system” Examiner notes that the solver presented is a learning system that learns via iterations.) at least one processor; (¶0031 “Device 24 may comprise an integrated circuit (IC), an application-specific IC (ASIC), a field-programmable gate array (FPGA), a microprocessor”) and at least one nontransitory processor-readable storage medium that stores at least one of processor-executable instructions or data which, when executed by the at least one processor: (¶0037 “Typically, SAT solver 50 comprises a general-purpose computer, which is programmed in software to carry out the functions described herein. The software may be downloaded to the computer in electronic form, over a network, for example, or it may alternatively be supplied to the computer on tangible media, such as CD-ROM…solver 50 may be implemented using a combination of hardware and software elements”) forms, by the at least one processor, a generative learning model comprising a constraint satisfaction problem (CSP) defined over Boolean-valued variables; (¶0039 “Given a Boolean formula F over a set of Boolean variables V, SAT solver 50 attempts to find an assignment to all variables in V such that F is satisfied.” Examiner notes that SAT is a subset of constrain satisfaction problems) translates, by the at least one processor, the CSP to clausal form; (¶0039 “Formula F is typically represented in Conjunctive Normal Form (CNF). In CNF representation, F is written as a conjunction (AND) of clauses, wherein each clause is a disjunction (OR) of literals” The Boolean problem when formulated into CNF form is a conjunction of clauses corresponding to translating the problem into a clausal form) 
	Shacham does not explicitly teach, describes, by the at least one processor, the CSP in first-order logic which is ground to propositional satisfiability; and performs inference with at least one satisfiability (SAT) solver.
	Macready, when addressing issues related to satisfiability solvers, teaches, describes, by the at least one processor, the CSP in first-order logic which is ground to propositional satisfiability; (¶00261 “a search problem…may be translated into a problem expression in a mathematical language, such as, for example, a problem expression in an mathematical language based on first-order logic” ¶00262 “As one example, first-order logic may be translated to propositional satisfiability”) and performs inference with at least one satisfiability (SAT) solver. (¶0103 “SAT solver 206 is configured to efficiently determine [performing inference] a satisfying assignment of truth values for a given propositional logic formula”)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate translating search problems into a problem expression in mathematical language as taught by Macready to the disclosed invention of Shacham.
	One of ordinary skill in the arts would have been motivated to make this modification because “There are many benefits of translating a search problem… into an intermediate mathematical language… a problem defined in an intermediate language may be optimized to facilitate a faster solving process” (Macready ¶0262).

Claims 2 and 3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shacham/Macready. Further in view of Ta et al. US Document ID US 20060041421 A1, hereinafter Ta. 

Regarding Claim 2
	Shacham/Macready teaches the system of claim 1
	Shacham teaches, forming a generative learning model (¶0041 “The DPLL solving process carried out by solver 50 is an iterative search process”)
	Shacham/Macready does not explicitly teach, performing perceptual recognition of a string comprising a plurality of characters, determining whether the string is syntactically valid according to a grammar, and determining whether the string is denotationally valid.
	Ta when addressing issues related to processing legal expressions constrained by grammar and specification teaches, performing perceptual recognition of a string comprising a plurality of characters, (¶0001 “The invention relates to the field of processing grammar-based legality expressions [a string comprising a plurality of characters]” Examiner notes that preforming the processing of an expression requires recognizing the expression of string of characters) determining whether the string is syntactically valid according to a grammar, and determining whether the string is denotationally valid. (¶0112 “in the "Validate" step…in many XML-based legality expression languages, this step usually involves checking the expression's syntax against its XML schema and checking the expression's semantics against its specification. Other legality expression languages may employ other means to validate the syntax and semantics of their input expressions” Examiner notes that semantics relates to the meaning of a string/word, this corresponds to denotation.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate methods for evaluate legality expression satisfiability by checking the validity of strings and characters in accordance with constraints imposed by a grammer as taught by Ta to the disclosed invention of Shacham/Macready.
	One of ordinary skill in the arts would have been motivated to make this modification in order “to facilitate human-to-machine and machine-to-machine communications, and to enable precise and unambiguous machine interpretation.” (Ta ¶0007). Further, to encode constrained legal expression into a “disjunctive normal form” (Ta ¶0117) because “the problem of testing a device using BMC can be formulated in terms of an equivalent SAT problem,”(Shacham ¶0033)  in this case a legal constraint problem expressed in a normal form.

Regarding Claim 3
	Shacham/Macready teaches the system of claim 1
Shacham/Macready does not explicitly teach, determining whether the string is syntactically valid according to a grammar, and determining whether the string is denotationally valid includes determining whether an expression formed from a plurality of characters is syntactically valid according to a grammar,
	Ta when addressing issues related to processing legal expressions teaches, determining whether the string is syntactically valid according to a grammar, and determining whether the string is denotationally valid includes determining whether an expression formed from a plurality of characters is syntactically valid according to a grammar, (¶0001 “The invention relates to the field of processing grammar-based legality expressions [a string comprising a plurality of characters]” Examiner notes that preforming the processing of an expression requires recognizing the expression of string of characters) (¶0112 “in the "Validate" step…in many XML-based legality expression languages, this step usually involves checking the expression's syntax against its XML schema and checking the expression's semantics against its specification. Other legality expression languages may employ other means to validate the syntax and semantics of their input expressions” Examiner notes that semantics relates to the meaning of a string/word, this corresponds to denotation.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate methods for processing expressions as taught by Ta to the disclosed invention of Shacham/Macready.
	One of ordinary skill in the arts would have been motivated to make this modification in order “to facilitate human-to-machine and machine-to-machine communications, and to enable precise and unambiguous machine interpretation.” (Ta ¶0007).

Regarding Claim 21
	Shacham/Macready teaches the system of claim 20
	Shacham teaches, forms a generative learning model (¶0041 “The DPLL solving process carried out by solver 50 is an iterative search process”)
	Shacham/Macready does not explicitly teach, performing perceptual recognition of a string comprising a plurality of characters, determining whether the string is syntactically valid according to a grammar, and determining whether the string is denotationally valid.
	Ta when addressing issues related to processing legal expressions teaches, performing perceptual recognition of a string comprising a plurality of characters, (¶0001 “The invention relates to the field of processing grammar-based legality expressions [a string comprising a plurality of characters]” Examiner notes that preforming the processing of an expression requires recognizing the expression of string of characters) determining whether the string is syntactically valid according to a grammar, and determining whether the string is denotationally valid. (¶0112 “in the "Validate" step…in many XML-based legality expression languages, this step usually involves checking the expression's syntax against its XML schema and checking the expression's semantics against its specification. Other legality expression languages may employ other means to validate the syntax and semantics of their input expressions” Examiner notes that semantics relates to the meaning of a string/word, this corresponds to denotation.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate methods for processing expressions as taught by Ta to the disclosed invention of Shacham/Macready.
	One of ordinary skill in the arts would have been motivated to make this modification in order “to facilitate human-to-machine and machine-to-machine communications, and to enable precise and unambiguous machine interpretation.” (Ta ¶0007).


Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shacham. Further in view of Ta et al. US Document ID US 20060041421 A1, hereinafter Ta. 

Regarding Claim 10
	Shacham teaches, A generative learning system comprising (¶0041 “The DPLL solving process carried out by solver 50 is an iterative search process…In some cases, iterations of the search process learn from conflicts encountered by previous iterations” ¶0031 “Fig. 1 is a block diagram that schematically illustrates a system” Examiner notes that the solver presented is a learning system that learns via iterations.)
Shacham does not explicitly teach, a perceptual input subsystem operable to receive a plurality of characters; compositionality logical circuitry communicatively coupled to the perceptual input subsystem, and operable to determine whether an expression formed from at least some of the plurality of characters is a syntactically valid sentence in a grammar; and a denotation and semantics subsystem communicatively coupled to the compositionality logical circuitry, and operable to determine whether the expression is denotationally valid.
Ta when addressing issues related to processing legal expressions teaches, a perceptual input subsystem operable to receive a plurality of characters; and operable to determine whether an expression formed from at least some of the plurality of characters is a syntactically valid sentence in a grammar; and operable to determine whether the expression is denotationally valid. (¶0001 “The invention relates to the field of processing grammar-based legality expressions [a string comprising a plurality of characters]” Examiner notes that preforming the processing of an expression requires recognizing the expression of string of characters, the invention includes an input module see Fig. 2) (¶0112 “in the "Validate" step…in many XML-based legality expression languages, this step usually involves checking the expression's syntax against its XML schema and checking the expression's semantics against its specification. Other legality expression languages may employ other means to validate the syntax and semantics of their input expressions” Examiner notes that semantics relates to the meaning of a string/word, this corresponds to denotation.) compositionality logical circuitry communicatively coupled to the perceptual input subsystem, and a denotation and semantics subsystem communicatively coupled to the compositionality logical circuitry (Examiner notes that the input subsystem taught by Ta when combined with the logic circuitry taught by Shacham couples the two systems together.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate methods for processing expressions as taught by Ta to the disclosed invention of Shacham.
	One of ordinary skill in the arts would have been motivated to make this modification in order “to facilitate human-to-machine and machine-to-machine communications, and to enable precise and unambiguous machine interpretation.” (Ta ¶0007).

Regarding Claim 11
Shacham/Ta teaches Claim 10
Shacham/Ta teaches, wherein the grammar is a context-free grammar. (¶0112 “in the "Validate" step…in many XML-based legality expression languages” Examiner notes that XML under BRI is an example of a context free grammer, because XML structure is defined by nonterminal tags whose structure is wherein the tag corresponds to a particular string of terminal and/or nonterminal characters. Regardless of context of surrounding elements in an XML file the string contained within a tag does not change.)

Regarding Claim 12
Shacham/Ta teaches Claim 11
Further Shacham teaches, the generative learning system of claim 10 wherein the generative learning system is operable to perform generative learning of the Boolean arithmetic domain. (¶0039 “Given a Boolean formula F over a set of Boolean variables V, SAT solver 50 attempts to find an assignment to all variables in V such that F is satisfied.” Examiner notes that the SAT solver evaluated with Boolean variables, corresponds to generative learning of the Boolean arithmetic domain.)

Regarding Claim 13
Shacham/Ta teaches Claim 12
Further Ta teaches, wherein the denotation and semantics subsystem is operable (¶0112 “in the "Validate" step…in many XML-based legality expression languages, this step usually involves checking the expression's syntax against its XML schema and checking the expression's semantics against its specification. Other legality expression languages may employ other means to validate the syntax and semantics of their input expressions” Examiner notes that a schematic of the subsystem is depicted in Fig. 2. Further the semantics relates to the meaning of a string/word, this corresponds to denotation.)
Further Shacham teaches, to determine whether a Boolean expression is true or false. (¶0042 “The solver selects an unassigned variable and decides whether to set it to true or false”)

Regarding Claim 14
Shacham/Ta teaches Claim 10
Shacham teaches, wherein the generative learning system comprises at least one SAT solver. (¶0039 “Given a Boolean formula F over a set of Boolean variables V, SAT solver 50 attempts to find an assignment to all variables in V such that F is satisfied.” Examiner notes that the solver presented is a learning system that learns via iterations)

Claims 15,18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shacham/Ta et al. US Document ID US 20070011629 A1.  Further in view of Macready et al. US Document ID US 20140187427 A1, hereinafter Macready. 

Regarding Claim 15
Shacham/Ta teaches Claim 14
Shacham/Ta does not explicitly teach, the generative learning system of claim 14 wherein the at least one SAT solver is executable on at least one of a digital processor and a quantum processor.
Macready, when addressing issues related to satisfiability solvers, teaches, the generative learning system of claim 14 wherein the at least one SAT solver is executable on at least one of a digital processor and a quantum processor. (Abstract “Analog processors such as quantum processors as well as digital processors may be used to solve the primitive problem”)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate translating search problems into a problem expression in mathematical language as taught by Macready to the disclosed invention of Shacham/Ta.
	One of ordinary skill in the arts would have been motivated to make this modification because “There are many benefits of translating a search problem… into an intermediate mathematical language… a problem defined in an intermediate language may be optimized to facilitate a faster solving process” (Macready ¶0262).

Regarding Claim 18
Shacham/Ta/Macready teaches Claim 15
Macready teaches, the generative learning system of claim 15 wherein the at least one SAT solver is operable to determine if there exists an interpretation satisfying a given Boolean expression. (¶0376 “SAT is the problem of determining if the variables of a given Boolean formula can be assigned in such a way as to make the formula evaluate to true”)

Regarding Claim 19
Shacham/Ta teaches Claim 19
Shacham/Ta does not explicitly teach, the generative learning system of claim 10 wherein the generative learning system further comprises a hybrid computing system comprising at least one digital processor and at least one quantum processor.
Macready, when addressing issues related to satisfiability solvers, teaches, the generative learning system of claim 10 wherein the generative learning system further comprises a hybrid computing system comprising at least one digital processor and at least one quantum processor. (Abstract “Analog processors such as quantum processors as well as digital processors may be used to solve the primitive problem”)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate translating search problems into a problem expression in mathematical language as taught by Macready to the disclosed invention of Shacham/Ta.
	One of ordinary skill in the arts would have been motivated to make this modification because “There are many benefits of translating a search problem… into an intermediate mathematical language… a problem defined in an intermediate language may be optimized to facilitate a faster solving process” (Macready ¶0262).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shacham/Macready. Further in view of Kuselka et al. “Fast Estimation of First-Order Clause Coverage through Randomization and Maximum Likelihood”, hereinafter Kuselka. 

Regarding Claim 9
	Shacham/Macready teaches the system of claim 8.
	Further Macready teaches, determining if there exists an interpretation satisfying a given Boolean expression includes; assigning weights (¶0376 “Weighted MAX-3-SAT is a subclass of weighted MAX-SAT in which each clause has exactly three literals” Examiner notes that the weighted max SAT is a formulation wherein the objective function is used to maximize the combined weight of the satisfied clauses)
	Shacham/Macready does not explicitly teach, and generating a probabilistic description, trained using maximum likelihood methods.
	Further Kuzelka when addressing issues related to constraint satisfaction problems through Maximum likelihood methods teaches, generating a probabilistic description (Abstract “we present a probabilistic estimator [description] of clause coverage, based on a randomized restarted search strategy”) trained using maximum likelihood methods (Introduction ¶03 “Subsequent restarts generate an integer sequence, from which the coverage is estimated by maximum likelihood”)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a probabilistic estimator as taught by Kuzelka to the disclosed invention of Shacham/Macready.
One of ordinary skill in the arts would have been motivated to make this modification in order to “provides reasonably accurate estimates while achieving dramatic runtimes improvements [regarding CSP problems]” (Kuzelka Abstract).

Response to Arguments
Applicant's arguments filed June 16th 2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case,
Regarding independent claim reference combining Macready to Shacham. Applicant states “there is no reason or benefit of transforming CNF which is already in clausal form, first to first-order logic to then transform the first-order logic into clausal form.” While this may be true, this result is only applicable in certain embodiments of Shacham related to the CNF problem for hardware verification. The rejection relies on the Sat Solver that determines the satisfiability of a given expression. In one embodiment, a formula to be solved is provided from another computer or system. See Shacham ¶0035 “User 30 interacts with tool 40 using a suitable user interface 54. User interface 54 is an exemplary type of an input interface, which is operated by user…which the formula or formulas are provided to solver 50 from another computer or system.” Further, Shacham continues to state that ¶0049 “Adaptation of these methods and tools to other SAT solving methods and to other formula representations is straightforward.” Therefore other formula representations provided by an external system can utilize the known device, SAT Solver, taught by Shacham. In particular, Macready discloses the external system, a grounder module (See Macready ¶0106), that converts the first order logic representation into a propositional logic expression, a CNF representation that can be solved by a subsequent SAT solver. Therefore, one would be motivated to combine Macready’s ability to process problems defined formally in first order logic, to be predictably solved by the SAT Solver of Shacham.
Further, Applicant states that Shacham deals with BMC, while Macready is directed to operations on DQL expressions. The fact that the CSP described are directed to different fields does not make them non-analogous. As described above the embodiments of Shacham are not solely applicable to BMC applications. In fact, the rejection relies upon the features of Shacham related to the Sat Solver, not the BMC formulation.
Similarly, regarding the combination of Ta with Shacham/Macready, applicant states generally that “there would be no apparent need or reason” for the limitations of claim 10 to be received in CNF form, thus there is no reason or rationale for modifying Shacham according to Ta. However, as stated previously, at least one embodiment of Shacham relates to receiving a formula from an external system to be solved by the solver. As suggested in the rejection, Ta processes legal text as described in the applicable limitation of claim 10, then Ta converts the Text into Clausal form see Ta ¶0117 “thus, the evaluation model proposes a method to convert the input expressions into a set of legality expressions by converting the input expression into a disjunctive normal form. An example disjunctive normal form is: (A OR B) AND C; which equates to (A AND C) OR (B AND C).” Similar to Macready, the expression provided by Ta can then be evaluated by a constraint satisfiability method, in this case, the Sat Solver disclosed by Shackham. Therefore, one would be motivated to combine Ta’s ability to process search problems defined by constraints related to legal texts, to be predictably solved by the SAT Solver of Shacham.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached on Monday-Friday 7:30 am – 4:00 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached at telephone number 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





	                                                                                                                                                                                                       /J.R.G./
Examiner, Art Unit 2122  
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122